Exhibit 10.31

 

“Adjusted EPS”

 

TAILORED BRANDS, INC.

2016 LONG-TERM INCENTIVE PLAN

 

PERFORMANCE UNIT AWARD AGREEMENT

 

Tailored Brands, Inc., a Texas corporation (the “Company”), hereby grants to the
undersigned employee of the Company (the “Employee”) the following Performance
Units Award (“Performance Units”) pursuant to the terms and conditions of the
Tailored Brands, Inc. 2016 Long-Term Incentive Plan (the “Plan”), and this
Performance Unit Award Agreement (this “Award Agreement”).

 

 

 

 

 

1.  Name of Employee:

    

       [  ]       

 

 

 

 

2.  Grant Date:

 

     [  ]    , 20[  ] (the “Grant Date”)

 

 

 

3.  Performance Period:

 

The period commencing on     [  ]     , 20[  ] and ending on

 

 

     [  ]     , 20[  ] (the “Performance  Period”)

 

 

 

4.  Performance Units Granted:

 

    [  ]    

 

 

 

 

5.  Vesting:

 

Except as otherwise provided in this Award Agreement, the Performance Units will
vest only if and to the extent that: (a) the Compensation Committee determines
that the Performance Goals set forth in Section 6 of this Award Agreement (the
“Performance Goals”) have been satisfied; and (b) the Employee is employed with
the Company or any Affiliate on the last day of the applicable time‑vesting
periods set forth in Section 7 of this Award Agreement.

 

 

 

6.  Performance Goals:

 

The Performance Goal applicable to the Performance Units granted to the Employee
pursuant to this Award Agreement shall be Adjusted EPS, as defined in Exhibit A
attached hereto and made a part of this Award Agreement.

 

 

 

 

 

At the end of the Performance Period, if Adjusted EPS is less than $[  ], the
Performance Units awarded under this Award Agreement shall be forfeited and no
longer considered outstanding or to be held by the Employee as of the close of
business on the date on which the Compensation Committee certifies that Adjusted
EPS is less than $[  ].  If Adjusted EPS is equal to or greater than $[  ],
the number of Performance Units awarded under this Award Agreement shall be
multiplied by a percentage based upon the actual Adjusted EPS as indicated on
Exhibit B attached hereto and made a part of this Award Agreement.  The
resulting number from this calculation shall be the number of “Adjusted
Performance Units” that shall remain

 

 

 

 

 

 



--------------------------------------------------------------------------------

 



 

outstanding and held by the Employee, subject to the time‑vesting requirements
of Section 7 of this Award Agreement.

 

 

 

7.  Time‑Vesting Requirements:

 

Except as otherwise provided in this Award Agreement, any Adjusted Performance
Units that remain outstanding at the end of the Performance Period pursuant to
the provisions of Section 6 of this Award Agreement will vest to the extent that
the Employee satisfies the requirements of this Section 7.  If the Employee is
employed by the Company or any Affiliate on    [  ]   , 20[  ] (the “Initial
Vesting  Date”), then 50% of the Adjusted Performance Units will become
vested.  If the Employee is employed by the Company or any  Affiliate on
   [  ]   , 20[  ] (the “Final Vesting Date”), then the  remaining 50% of the
Adjusted Performance Units will become vested.

 

 

 

8.  Settlement:

 

Except as otherwise provided herein, at the time that any of the Performance
Units or Adjusted Performance Units vest pursuant to Section 7 or any other
section of this Award Agreement, the Employee (or, in the event of the
Employee’s death, the Employee’s beneficiary) will receive one (1) share of
Stock for each Performance Unit or Adjusted Performance Unit that
vests.   Performance Units or Adjusted Performance Units settled under this
Award Agreement are intended to be exempt from Section 409A under the exemption
for short term deferrals.  Accordingly, Performance Units or Adjusted
Performance Units will be settled in shares of Stock no later than the 15th day
of the third month following the end of the fiscal year of the Company (or if
later the calendar year) in which the Performance Units or Adjusted Performance
Units vest. 

 

 

 

9.  Dividend Equivalent Payments:

 

If, during the period beginning on the Grant Date and ending on the date on
which any Performance Units or Adjusted Performance Units are to be settled
pursuant to Section 8 of this Award Agreement (the “Applicable Dividend
Period”), the Company pays any dividends in cash with respect to the outstanding
shares of Stock (a “Cash Dividend”), then, upon the settlement of vested
Performance Units or Adjusted Performance Units, the Employee shall also be
entitled to receive a cash payment in an amount equal to the product of (a) the
number of shares of Stock to be issued upon such settlement of the Performance
Units or Adjusted Performance Units; and (b) the aggregate amount of the Cash
Dividends paid per share of Stock during the Applicable Dividend Period (the
“Dividend Equivalents”).  Such Dividend Equivalents will be payable by the
Company at the same time as the Performance Units or Adjusted Performance Units
to which they relate are settled pursuant to Section 8 of this Award Agreement.



2

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

If during the Applicable Dividend Period the Company pays any dividends in
shares of Stock with respect to the outstanding shares of Stock, then, the
Company will increase the number of Performance Units granted hereunder by an
amount equal to the product of (a) the number of shares of Stock to be issued in
exchange for the then outstanding Performance Units; and (b) the number of
shares of Stock paid by the company per share of Stock (collectively, the “Stock
Dividend Performance Units”).  Each Stock Dividend Performance Unit will be
subject to the same terms and conditions applicable to the Performance Unit for
which such Stock Dividend Performance Unit was awarded (including the
calculation described in Section 6) and will be settled at the same time and on
the same basis as such Performance Unit.

 

 

 

10.  Retirement:

 

If the Employee’s employment with the Company or any Affiliate terminates by
reason of the Employee’s Retirement before the Initial Vesting Date; provided,
that, the Employee does not “compete with the business of the Company and its
subsidiaries” (as defined in Exhibit C attached hereto and made a part of this
Award Agreement) through such date, the Adjusted Performance Units, as
calculated under Section 6 of this Award Agreement, shall become vested as of
the Initial Vesting Date.  If the Employee’s employment with the Company or any
Affiliate terminates by reason of the Employee’s Retirement after the Initial
Vesting Date, but before the Final Vesting Date, any Adjusted Performance Units
that would have vested had the Employee remained employed until the Final
Vesting Date shall become vested as of the Final Vesting Date.  Any Adjusted
Performance Units that vest pursuant to the provisions of this Section 10 will
be settled at the time and in the manner described in Section 8 of this Award
Agreement. 

 

 

 

11.  Death or Disability:

 

If the Employee’s employment with the Company or any Affiliate terminates by
reason of the Employee’s death or Disability before the Initial Vesting Date,
the Adjusted Performance Units (as calculated under Section 6 of this Award
Agreement), pro-rated from    [  ]   , 20[  ] through the date of the
Employee’s Termination of Employment, shall become vested as of the Initial
Vesting Date and any remaining Adjusted Performance Units granted under this
Award Agreement shall be forfeited and no longer considered outstanding as of
such date.  If the Employee’s employment with the Company or any Affiliate
terminates by reason of the Employee’s death or Disability after the Initial
Vesting Date, but before the Final Vesting Date, any Adjusted Performance Units
that would have vested had the Employee remained employed until the Final
Vesting Date shall become

3

--------------------------------------------------------------------------------

 



 

 

 

 

vested as of the Final Vesting Date.  Any Adjusted Performance Units that vest
pursuant to the provisions of this Section 11 will be settled at the time and in
the manner described in Section 8 of this Award Agreement.

 

 

 

12.  Termination of Employment for any Reason other than Retirement, Death or
Disability:

 

Except as otherwise provided in this Award Agreement, if the Employee’s
employment with the Company or any Affiliate terminates for any reason other
than the Employee’s Retirement, death or Disability before the date of
settlement of an Adjusted Performance Unit under Section 8 of this Award
Agreement, then all then unvested Adjusted Performance Units granted under this
Award Agreement will be forfeited as of the date of the Employee’s termination
of employment.

 

 

 

13.  Change in Control:

 

In the event of a Change in Control, if the Employee is eligible to participate
in the Change in Control Plan, the provisions of Exhibit D which is attached
hereto and made a part of this Award Agreement will apply with respect to any
outstanding Performance Units or Adjusted Performance Units.  The term “Change
in Control Plan” shall mean the Tailored Brands, Inc. Senior Employee Change in
Control Severance Plan, adopted effective September 8, 2016. 

 

 

 

14.  Conditions:

 

The Company’s obligation to deliver shares of Stock upon the settlement of a
vested Performance Unit or Adjusted Performance Unit is subject to the
satisfaction of the following conditions: (a) the Employee is not, at the time
of settlement, in material breach of any of his or her obligations under this
Award Agreement, or under any other agreement with the Company or any Affiliate;
(b) no preliminary or permanent injunction or other order against the delivery
of the shares of Stock issued by a federal or state court of competent
jurisdiction in the United States shall be in effect; (c) there shall not be in
effect any federal or state law, rule or regulation which prevents or delays
delivery of the shares of Stock or payment, as appropriate; and (d) the Employee
shall confirm any factual matters reasonably requested by the Compensation
Committee, the Company or counsel for the Company. 

 

 

 

15.  Shareholder Rights:

 

Except as otherwise provided in this Award Agreement, the Employee shall have
none of the rights of a shareholder with respect to the shares of Stock
underlying the Performance Units or any Adjusted Performance Units, until the
Employee becomes the recordholder of the shares of Stock underlying the
Performance Units or Adjusted Performance Units.

 

 

 

16.  Effect of Plan:

 

The Performance Units and Adjusted Performance Units are subject in all cases to
the terms and conditions set forth in the

 



4

--------------------------------------------------------------------------------

 



 

 

 

Plan, which are incorporated into and made a part of this Award Agreement.  In
the event of a conflict between the terms of the Plan and the terms of this
Award Agreement, the terms of the Plan will govern.  All capitalized terms that
are used in this Award Agreement but are not defined in this Award Agreement
shall have the meanings ascribed to such terms in the Plan.

 

 

 

17.  Acknowledgment:

 

By signing below, the Employee acknowledges and agrees that the Performance
Units and any Adjusted Performance Units are subject to all of the terms and
conditions of the Plan and this Award Agreement.

 

 

 

18.  Counterparts:

 

This Award Agreement may be signed in counterparts, each of which will be deemed
an original, but all of which will constitute one and the same instrument.

 

 

 

19.  Forfeiture for Cause:

 

Notwithstanding any other provision of this Agreement, the Performance Units and
any resulting Adjusted Performance Units granted hereunder shall be subject to
the Forfeiture for Cause provisions contained in Section 4.7 of the Plan. 

 

 

 

20.  Effect on Other Agreements:

 

The parties acknowledge and agree that, with the exception of an employment
agreement, if applicable to the Employee, the provisions of this Award Agreement
shall supersede any and all other agreements and rights that the Employee has
under any agreements or arrangements between the Employee and the Company,
whether in writing or otherwise, with respect to the matters set forth herein. 

 

IN WITNESS WHEREOF,  the Company has caused this Award Agreement to be duly
executed by an officer thereunto duly authorized, and the Employee has executed
this Award Agreement, all effective as of the Grant Date. 

 

 

TAILORED BRANDS, INC.

 

 

 

By:

[  ]

 

Name:

 

Title:

 

 

 

EMPLOYEE:

 

 

 

 

 

Name:

[  ]

 

 



5

--------------------------------------------------------------------------------

 



EXHIBIT A

 

Definition of Adjusted EPS

 

 

For purposes of this Award Agreement, the term “Adjusted EPS” shall have the
following meaning:

 

“Adjusted EPS” shall mean diluted net earnings per share of Stock allocated to
common shareholders for the fiscal year ending       [  ]      , 20[  ], (the
“   [  ]    Fiscal Year”); provided, that all items of gain, loss, or expense
for the    [  ]    Fiscal Year determined by the Committee to be extraordinary,
unusual in nature, infrequent in occurrence, related to the acquisition or
disposal of a business, or related to a change in accounting principle, all as
determined in accordance with standards established by the Financial Accounting
Standards Board (FASB) Accounting Standards Codification (ASC) 225-20, Income
Statement, Extraordinary and Unusual Items, and FASB ASC 830-10, Foreign
Currency Matters, overall, other applicable accounting rules, or consistent with
the Company’s policies and practices on the Grant Date may be included or
excluded in calculating such diluted net earnings per share of Stock allocated
to common shareholders. In addition, in determining diluted net earnings per
share of Stock allocated to common shareholders for the    [  ]    Fiscal Year,
the shares of Stock outstanding used in such determination shall not be reduced
for any shares of Stock repurchased by the Company during the period from the
Grant Date through the last day of the    [  ]    Fiscal Year under any share
repurchase authorization by the Board.

 



6

--------------------------------------------------------------------------------

 



EXHIBIT B

 

Percentage By Which Performance Units Multiplied To Determine
Number of Adjusted Performance Units

 

 

 

 

 

 

Adjusted EPS

Percentage by Which
Performance Units
Multiplied

 

Adjusted EPS

Percentage by Which
Performance Units
Multiplied

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





7

--------------------------------------------------------------------------------

 



EXHIBIT C

 

Definition of Compete with the Business

of the Company and its Subsidiaries

 

 

For purposes of this Award Agreement, the term “compete with the business of the
Company and its subsidiaries” shall include the Employee’s participation in any
operations that compete with any business now conducted by the Company or its
subsidiaries, including the sale of menswear or shoes at retail, the sale or
rental of men’s formal wear, the sale or rental of occupational uniforms or
other corporate wear merchandise or any material line of business proposed to be
conducted by the Company or one or more of its subsidiaries known to the
Employee and with respect to which the Employee devoted time as part of his or
her employment on behalf of the Company or one or more of its subsidiaries,
including but not limited to the business of dry cleaning, whether such
participation is individually or as an officer, director, joint venture, agent
or holder of an interest (except as a holder of a less than 1% interest in a
publicly traded entity or mutual fund) or any individual, corporation,
association, partnership, joint venture or other business entity so engaged and
shall be applicable with respect to the United States, Canada, the United
Kingdom and any other country in which the Employee would be competing with the
business of the Company or its subsidiaries.





8

--------------------------------------------------------------------------------

 



EXHIBIT D

 

Change in Control Provisions Applicable to

Performance Units and Adjusted Performance Units

 

 

Events Occurring After a Change in Control

 

In the event that a Change in Control occurs, the Performance Units and Adjusted
Performance Units will vest in the manner described in the following schedule,
based upon the applicable event described therein:

 

 

 

 

 

 

 

 

 

    

 

    

Vesting of Performance Units

Date of Change in Control

 

Event Affecting Employee

 

or Adjusted Performance

 

 

 

 

Units

 

 

 

 

 

On or Before    [  ]    , 20[  ]

 

1.  Remains employed on Initial Vesting Date

 

1.  50% of number of Performance Units will vest on Initial Vesting Date

 

 

 

2.  Remains employed on Final Vesting Date

 

2.  50% of number of Performance Units will vest on Final Vesting Date

 

 

 

3.  Termination of Employment before Initial Vesting Date either (a) by Company
otherwise than as a result of a Termination for Cause; or (b) by the Employee
pursuant to a Termination for Good Reason

 

 

3.  100% of number of Performance Units will vest on date of Separation From
Service

 

 

4.  Termination of Employment after Initial Vesting Date, but before Final
Vesting Date, either (a) by Company otherwise than as a result of a Termination
for Cause; or (b) by the Employee pursuant to a Termination for Good Reason

 

4.  50% of number of Performance Units will vest on date of Separation From
Service

 



9

--------------------------------------------------------------------------------

 



On or After    [  ]   , 20[  ]

 

For any Change in Control occurring on or after   [  ]   , 20[  ], for all
purposes under this Award Agreement, the Company will undertake to require the
acquirer to preserve and maintain the Company’s business and accounting in all
manner necessary so that all factors needed to prepare the calculations in
Section 6 of this Award Agreement will then be available

 

1.  Remains employed on Initial Vesting Date

 

1.  50% of number of Adjusted Performance Units (as calculated under Section 6
of this Award Agreement) will vest on Initial Vesting Date

 

 

 

2.  Remains employed on Final Vesting Date

 

2.  50% of number of Adjusted Performance Units (as calculated under Section 6
of this Award Agreement) will vest on Final Vesting Date

 

 

 

3.  Termination of Employment before Initial Vesting Date either (a) by Company
otherwise than as a result of a Termination for Cause; or (b) by the Employee
pursuant to a Termination for Good Reason

 

 

3.  100% of number of Adjusted Performance Units (as calculated under Section 6
of this Award Agreement) will vest on the date of Separation From Service

 

 

 

4.  Termination of Employment after Initial Vesting Date, but before Final
Vesting Date, either (a) by Company otherwise than as a result of a Termination
for Cause; or (b) by the Employee pursuant to a Termination for Good Reason

 

4.  50% of number of Adjusted Performance Units (as calculated under Section 6
of this Award Agreement) will vest on the date of Separation From Service

 

 



10

--------------------------------------------------------------------------------

 



Events Occurring Before a Change in Control

 

In the event that certain events affecting the Employee occur prior to, and in
anticipation of, a Change in Control, the Performance Units and Adjusted
Performance Units will vest in the manner described in the following schedule,
based upon the applicable event described therein:

 

 

Vesting of Performance Units or

Event Affecting Employee

Adjusted Performance Units

 

 

1.  Termination of Employment before    [  ]   , 20[  ] in anticipation of a
Change in Control either (a) by the Company otherwise than as a result of a
Termination for Cause; or (b) by the Employee pursuant to a Termination for Good
Reason

1.  100% of number of Performance Units will vest on the date of Separation From
Service

2.  Termination of Employment after Initial Vesting Date, but before Final
Vesting Date, in anticipation of a Change in Control either (a) by the Company
otherwise than as a result of a Termination for Cause; or (b) by the Employee
pursuant to a Termination for Good Reason

 

2.  50% of the number of Adjusted Performance Units (as calculated under Section
6 of this Award Agreement) will vest on the date of Separation From Service

3.  Termination of Employment on or after       [  ]   , 20[  ] in
anticipation of a Change in Control either (a) by the Company otherwise than as
a result of a Termination for Cause; or (b) by the Employee pursuant to a
Termination for Good Reason

3.  100% of the number of Adjusted Performance Units (as calculated under
Section 6 of this Award Agreement) will vest on the Initial Vesting Date

 

11

--------------------------------------------------------------------------------